Hughes, J., dissenting hi respectfully dissent and would grant the writ. Defendant was stopped' for a license plate violation and then arrested for an outstanding warrant. After being placed in custody, the officer asked her a direct incriminating question and threatened to search her vehicle. Only after her incriminating answer did the officer give the Miranda warning, as shown by his body cam. The sequence of events should not be ignored. Defendant’s statement and its fruits should be suppressed.